                       IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                 ALEXANDRIA DIVISION
                                                                                        L                  ^1




 UNITED STATES OF AMERICA                                                            V 1 2 20(9
                                                                                                           zJ
                V.                                  Case No. I:I5-CR-245      CLERK. U.S. DISTRICT COURT
                                                                                ALEXANDRIA. VIRGINIA


 ALEKSEIYURIEVICH BURKOV,

                Defendant.




                                          ORDER


       Upon consideration ofthe government's motion to unseal, it is hereby

       ORDERED that the above-captioned case is UNSEALED; it is further

       ORDERED that docket entries 5,6, 8-12, and 17-18, remain SEALED until further order

of the Court.




                                                        ./s/.
                                           John F. Anderson
                                            United States Magistrate Judge
                                           JOHN F. ANDERSON
                                           UNITED STATES MAGISTRATE JUDGE



Date Mov. >2..2oiS
Alexandria, Virginia
